DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/21/2022 has been entered. Claims 3, and 7 have been cancelled. Claim 1 has been amended. Claims 1-2, 4-6 and 8 remain pending in the application.
Allowable Subject Matter
Claims 1-2, 4-6 and 8 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the structural limitations “a kerf formed in the block to discharge water introduced there into to the groove; a drain tube formed in the kerf in a longitudinal direction thereof and connected to the groove to discharge the water to the groove; and a plurality of flow tubes formed in the kerf, each of the plurality of flow tubes extending toward the drain tube from an inlet of the kerf, into which the water is introduced, and connected to the groove or the drain tube, wherein the plurality of flow tubes are arranged in parallel to each other and inclined with respect to the drain tube, wherein each of the plurality of flow tubes has an elliptical cross-section at the inlet of the kerf, wherein the 
The closest prior art of record is considered to be Shinohara (US 6,116,310 – of record) which discloses a tire in which a block 18 and a groove 16 are formed on a tread, see FIG. 1, the tire comprising: a sipe 20 – (construed as a kerf) formed in the block to discharge water introduced therein to the groove, see Col 4 lines 47-56; an enlarged portion 30 – (construed as a drain tube) formed in the sipe in its longitudinal direction, and connected to the groove to discharge the water to the groove, see FIGS. 22, 23; and a plurality of flow tubes formed in the sipe, each of the plurality of flow tubes extending toward the drain tube from an inlet of the sipe 18A, into which the water is introduced, and connected to the groove or the drain tube, wherein the plurality of flow tubes are arranged in parallel to each other and inclined with respect to the drain tube, see FIG. 23. And the sipe is provided such that the large thickness portion of the sipe extends substantially in a circular arc manner toward the bottom of the sipe, water between the road contact surface portion and the ice contact surface portion is removed in a circular arc manner toward the bottom of the sipe in serial order; the shape being an oval, see Fig-22, 23 above, Col 3 lines 1-10. Shinohara further teaches the use of oval shaped inlets of the sipes – (construed as a plurality of elliptical cross-section shaped flow tubes at the inlet of the kerf); to include having the shortest diameter of the elliptical portions of the sipe, be larger than the width of the straight portions of the sipe, see Fig. 22 above – (construed as the shortest diameter of the elliptical cross-section is larger than a width of the kerf at the inlet thereof). Additionally, the oval of Shinohara has the same diameter with respect to both the longitudinal and perpendicular directions of the enlarged portion 30 – (construed as a drain tube). Therefore, the claimed longest diameter of the elliptical cross-section is arranged along the inlet of the kerf to be in parallel with the longitudinal direction of the drain tube, is met by Figs. 22-23.
Applicant contends in the Remarks, filed 07/12/2021, on page 5 that:


This argument is convincing. Shinohara does not disclose the drain tube has a cross-sectional area that gradually decreases toward an outlet port of the drain tube from a center of the drain tube, such that a speed of the water discharged from the outlet port of the drain tube is increased. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art of record, whether taken alone or in combination, does not render obvious the cumulative limitations of claim 1 and are allowable for the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749